DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 01/25/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyander et al (US Pub No. 20160099278).

 	With respect to claim 1, Guyander et al discloses a semiconductor substrate (8,Fig.2) including a pixel array (PX,Fig.1)  surrounded by a periphery region (4 to right,Fig.1); a back surface of the semiconductor substrate (81,Fig.2) forming, in the periphery region (Fig.2), a plurality of first peripheral-trenches (6,Fig.1) extending into the semiconductor substrate (Fig.2); and a passivation layer (95,Fig.2) on the back surface and lining each of the plurality of first peripheral- trenches (Fig.2).

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-8,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyander et al (US Pub No. 20160099278).

 	With respect to claim 2, Guyander et al discloses a plurality of inter-column trenches (3,Fig.2) each located between a respective pair of adjacent pixel-columns of the pixel array (Fig.1), a first distance between adjacent inter-column trenches (trenches parallel to each other on each pixel side,Fig.1) being equal to a distance between adjacent first peripheral-trenches (approximately, Fig.1). However, Guyander et al does not explicitly disclose a first distance between adjacent inter-column trenches being equal to a distance between adjacent first peripheral-trenches. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Guyander et al such that a first distance between adjacent inter-column trenches being equal to a distance between adjacent first peripheral-trenches, in order to increase the number of the pixels per area for better resolution. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 	With respect to claim 4, Guyander et al does not explicitly disclose, each trench of the plurality of first peripheral- trenches having a depth exceeding 0.2 micrometers relative to a planar region of the back surface surrounding the trench. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 5, Guyander et al does not explicitly disclose each trench of the plurality of first peripheral- trenches having a depth, relative to a planar region of the back surface surrounding the trench, that is less than a thickness of the semiconductor substrate by between 0.5 micrometers and 2.0 micrometers. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 6, Guyander et al does not explicitly disclose  a thickness of the passivation layer being between 40 angstroms and 500 angstroms. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 7, Guyander et al discloses the passivation layer being formed of a high k material (Para 58, need to specify what dielectric constant value is). 

 	With respect to claim 8, Guyander et al does not explicitly disclose each of the plurality of first peripheral-trenches having a width between 0.15 micrometers and 0.25 micrometers. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 14, Guyander et al does not explicitly disclose and a microlens array formed of a plurality of microlenses each aligned to a respective photodiode region of the pixel array. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Guyander et al such that microlens array formed of a plurality of microlenses each aligned to a respective photodiode region of the pixel array, in order to focus the light to each pixel region. 

Allowable Subject Matter
Claims 3,9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: a plurality of second peripheral- trenches extending into the semiconductor substrate, each of the plurality of second peripheral-trenches being perpendicular to each of the plurality of first peripheral- trenches.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895